Citation Nr: 0905883	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-24 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 26, 1993, 
for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2008, the Veteran testified before the undersigned 
at a Travel Board hearing.


FINDING OF FACT

In October 1996, a RO hearing officer determined that 
entitlement to TDIU was warranted effective May 26, 1993, the 
date of the claim for TDIU; a December 1996 rating decision 
implemented that action; the veteran did not appeal.  


CONCLUSIONS OF LAW

1.  The December 1996 rating decision which implemented the 
grant of TDIU and assigned an effective date of May 26, 1993, 
for TDIU is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1103 (2008).

2.  The legal criteria for an effective date earlier than May 
26, 1993, for TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Earlier Effective Date

The Court has determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The pertinent provisions were cited above.  

TDIU ratings may be assigned where the combined schedular 
rating for the appellant's service-connected disabilities is 
less than 100 percent and when it is found that such 
disorders are sufficient to render the appellant 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  If there is only one such service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more with a combined 
rating of 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an April 1974 rating decision, service connection was 
granted for arteriosclerotic heart disease with essential 
hypertension, functional systolic heart murmur, and 
psychoneurosis, anxiety reaction.  A 30 percent rating was 
assigned effective October 1973.  In addition, service 
connection for a postoperative pilonidal cyst was granted and 
assigned a non-compensable rating also from October 1973.   

In a June 1977 rating decision, the RO increased the 
disability rating for heart disability to 40 percent and 
assigned a separate non-compensable rating for psychoneurosis 
with anxiety and depressive features.  In a November 1977 
rating decision, the RO determined that there was a clear and 
unmistakable error in the June 1977 rating decision.  The 
disability rating for heart disability was increased to 50 
percent.  Entitlement to TDIU was denied.  The Veteran 
appealed to the Board.  In a March 1978 decision, the Board 
determined that a 20 percent rating was warranted for heart 
disability, a 30 percent rating was warranted for psychiatric 
disability, and TDIU was not warranted.  An October 1979 
rating decision implemented the Board's decision.  

In a January 1981 rating decision, the Board increased the 
disability rating for heart disability to 60 percent.  An 
increased rating for psychiatric disorder and TDIU were 
denied.  The Board's action was implemented in a January 1981 
rating decision.  

In August 1985, the Veteran again applied for TDIU.  In 
October 1985, the RO denied his claim.  The Veteran perfected 
an appeal to the Board.  In an August 1986 decision, the 
Board denied TDIU.  

In May 1993, a claim for TDIU was received from the Veteran.  
An October 1993 rating decision denied that claim.  The 
Veteran appealed the denial.  In May 1996, he testified 
before a hearing officer at the RO.  In October 1996, the 
hearing officer determined that entitlement to TDIU was 
warranted effective May 26, 1993, the date of the claim for 
TDIU.  A December 1996 rating decision implemented that 
action.  In January 1997, the Veteran was notified of the 
grant of TDIU benefits and of his procedural and appellate 
rights.  In June 1997, the Veteran requested another copy of 
that award letter which was provided to him that same month.  
He did not appeal the assigned effective date.  Thus, the 
December 1996 rating decision which assigned an effective 
date of May 26, 1993 for TDIU is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).

The Veteran currently raises a claim for an earlier effective 
date for the assignment of TDIU.  His current claim was 
received in 2005.  He asserts that he has been unemployable 
since 1982 due to service-connected disabilities.  However, 
as the Veteran did not appeal the initially assigned 
effective date for this TDIU rating, the Veteran has in 
effect submitted a freestanding claim for an earlier 
effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The Veteran in this case seeks an effective date prior to the 
date of the claim.  As noted, the Veteran did not appeal the 
rating decision that granted TDIU and assigned the May 26, 
1993 effective date.  Rather, the current claim for an 
earlier effective date was received many years later, in 
2005.  The Veteran does not argue that the request for an 
earlier effective date should be construed as a motion to 
revise based on CUE.  Thus, the only remaining possibility in 
this case is that the claim can be processed as some form of 
freestanding claim for an earlier effective date even though 
there is a final decision of record.  That is, the December 
1996 rating decision which implemented the hearing officer's 
determination that TDIU was warranted and assigned a May 26, 
1993 effective date, was not appealed to the Board and became 
final.  However, such a possibility vitiates the rule of 
finality.  See Leonard and Cook, both supra.  Accordingly, to 
the extent that the Veteran has improperly raised a 
freestanding "claim for an earlier effective date" in an 
attempt to overcome the finality of the December 1996 final 
decision, the appeal cannot prevail.  


ORDER

Entitlement to an effective date earlier than May 26, 1993, 
for TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


